        Case 1:19-mj-00231-RMM Document 1-1 Filed 09/13/19 Page 1 of 1


                                  STATEMENT OF FACTS

         On September 13, 2019 at approximately 2:03 a.m., Metropolitan Police Department
(MPD) Officer Martin Dominguez was canvassing the area of the 1600 block of Benning Road,
NE in Washington, D.C. in reference to an assault that had been reported a short time earlier. W-
1 had reported to Officer Martinez that W-1 observed a black male wearing a white shirt with long
hair and glasses assault S-1 by striking S-1 with a handgun. W-1 reported that the black male
wearing a white shirt with long hair and glasses then got into a gold colored Chevy Malibu with
the handgun and left the scene. S-1 was no longer on scene when W-1 reported the assault to
Officer Martinez.
         Officer Dominguez observed a gold colored Chevy Malibu matching the lookout pull into
the parking lot of 1653 Benning Road, NE in Washington, D.C. Officer Dominguez followed and
approached the vehicle. An individual later identified as the defendant Johnny Beason (Defendant
Beason) was seated in the driver’s seat of the vehicle. He was the only person in the vehicle.
Defendant Beason has long hair, was wearing glasses, and was wearing a shirt that is white on top
with yellow and blue on the bottom. Officer Dominguez asked Defendant Beason to step out of
the vehicle and Defendant Beason was detained in handcuffs.
         At this time, Officer Nesmith arrived to assist Officer Dominguez. Officer Nesmith looked
into the driver’s compartment of the vehicle using his flashlight. He observed part of the magazine
of a black handgun sticking out from under a towel on top of the driver’s seat. Officer Nesmith
alerted Officer Dominguez, who also observed part of a magazine sticking out from under the
towel. Officer Dominguez then moved the towel and observed a black handgun with extended
magazine. The handgun was on the same driver’s seat where Defendant Beason had just been
sitting.
         The firearm was recovered and determined to be an FM HI Power 9mm semi-automatic
handgun with serial number 392049. At the time it was recovered, it was loaded with twenty-six
(26) rounds in an extended magazine and no rounds in the chamber.

        A criminal history check of Defendant Beason revealed that he has prior criminal
convictions in the Superior Court for the District of Columbia, for Unlawful Possession of a
Firearm, docket number 2016 CF2 13412, and Carrying a Pistol without a License, docket number
2005 FEL 5643. These crimes are punishable by more than one year in the District of Columbia.
There are no firearms manufacturers in the District of Columbia.


                                      _______________________________________
                                      OFFICER MARTIN DOMINGUEZ, BADGE 3219
                                      METROPOLITAN POLICE DEPARTMENT



SWORN AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF SEPTEMBER, 2019.



                                             _______________________________
                                             ROBIN M. MERIWEATHER
                                             U.S. MAGISTRATE JUDGE
